21 F.3d 1120
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Sidney J. CLARK, Jr., Plaintiff-Appellant,v.Michael A. NELSON, Warden;  Debra Wheaton, Head of Nursing,Defendants-Appellees.
No. 93-3233.
United States Court of Appeals, Tenth Circuit.
April 5, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT1
MCKAY, Circuit Judge.


1
The appellees in this appeal from the district court's dismissal of a petition for habeas corpus did not file a brief.  Appellant has agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
This matter is before the court on appellant's application for a certificate of probable cause and request for leave to proceed in forma pauperis.  We issue a certificate of probable cause, grant appellant's request to proceed in forma pauperis, and proceed to the merits of the appeal.  After reviewing the record on appeal and appellant's brief, we AFFIRM for substantially the reasons set forth in the district court's Memorandum and Order of July 15, 1993.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470